Order entered February 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01326-CV

                         GABRIEL AGUINAGA, ET AL., Appellants

                                                V.

                           WELLS FARGO BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-04400-B

                                            ORDER
       We DENY appellee’s January 22, 2013 motion to dismiss for failure to prosecute.

Appellants shall file their brief on or before March 8, 2013. We caution appellants that failure to

file their brief on or before March 8, 2013 will result in dismissal of the appeal without further

notice. See TEX. R. APP. P. 38.8(a)(1).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE